      Case 3:21-cv-01633-G Document 1 Filed 07/14/21               Page 1 of 30 PageID 1



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

PRISCILLA COLEMAN                             §
     Plaintiff,                               §
                                              §
v.                                            §      Cause of Action No. 3:21-cv-1633
                                              §
FIESTA MART, LLC,                             §
     Defendant.                               §

                            DEFENDANT’S NOTICE OF REMOVAL

TO:     The Honorable United States District Court for the Northern District of Texas, Dallas

Division:

        Defendant Fiesta Mart, LLC files this notice of removal under 28 U.S.C. §1446(a) to the

United States District Court for the Northern District of Texas, Dallas Division, and would

respectfully show:

                                          A. Introduction

1.      On May 19, 2021, Plaintiff Priscilla Coleman sued Defendant Fiesta Mart, LLC in the 44th

Judicial District Court in Dallas County, Texas. See Exhibits “1” and “2”. In her suit styled

Priscilla Coleman v. Fiesta Mart, LLC; Cause No. DC-21-06366, Plaintiff alleges a cause of action

for premises liability related to an alleged slip and fall on Defendant’s premises. See Exhibit “3”.

Plaintiff plead damages up to $250,000.

2.      Defendant was served with the suit on June 24, 2021. See Exhibit “4” Defendant’s first

notice of the lawsuit was on June 24, 2021. Defendant answered the Petition on July 13, 2021. See

Exhibit “5”. Defendant files this notice of removal within the 30-day time period required by 28

U.S.C. §1446(b). Bd. of Regents of Univ. of Tex. Sys. v. Nippon Tel. & Tel. Corp., 478 F.3d 274,

278 (5th Cir. 2007).



  Defendant’s Notice of Removal                                                           Page 1 of 4
        Case 3:21-cv-01633-G Document 1 Filed 07/14/21                    Page 2 of 30 PageID 2




                                           B. Basis for Removal

3.         Removal is proper because there is complete diversity between the parties. 28 U.S.C.

§1332(a); Johnson v. Columbia Props. Anchorage, L.P., 437 F.3d 894, 899-900 (9th Cir. 2006).

Plaintiff is a citizen of Texas. Fiesta Mart, L.L.C., the Defendant, is a limited liability company.

Therefore, its citizenship is determined by the citizenship of its members. See, e.g., Harvey v. Grey

Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). The sole member of Fiesta Mart, L.L.C.

is Bodega Latina Corp., a corporation incorporated under the laws of the State of Delaware with

its principal place of business, now and when the case commenced, in California. The corporate

structure of Fiesta has not changed since the time the affidavit included as Exhibit 9 was executed.

Because Fiesta takes the citizenship of its sole member, Fiesta is therefore a citizen of Delaware

and California and of no other state. See Harvey, 542 F.3d at 1080. See Exhibit “9”.

4.         Additionally, the amount in controversy exceeds $75,000, excluding interest and costs.

28 U.S.C. §1332(a); Andrews v. E.I. du Pont de Nemours & Co., 447 F.3d 510, 514-15 (7th Cir.

2006). Plaintiff pleads for damages up to $250,000. See Exhibit 3, Paragraph 1.02.

5.         Plaintiff seeks recovery for past and future medical expenses, past and future physical pain

and suffering, and past and future physical impairment. See Exhibit 3, Paragraph 5.01.

6.         The Fifth Circuit has held that a court can “determine that removal [is] proper if it is facially

apparent” that the claims alleged in the petition “are likely above” the jurisdictional minimum.

Allen v. R & H Oil & Gas. Co. 63 F.3d 1326, 1335 (5th Cir. 1995). The “facially apparent”

evaluation is done by looking “at the face of the complaint [and] asking whether the amount in

controversy [is] likely to exceed” the jurisdictional amount. Id. at 1336.

7.         Based on the nature of Plaintiff’s claims that she sustained injuries and damages for which

she seeks recovery for past and future medical expenses, past and future physical pain and
     Defendant’s Notice of Removal                                                               Page 2 of 4
      Case 3:21-cv-01633-G Document 1 Filed 07/14/21                  Page 3 of 30 PageID 3



suffering, and past and future physical impairment, and that Plaintiff seeks up to $250,000.00 in

damages, it is apparent on the face of Plaintiff’s Original Petition that the damages sought by

Plaintiff are more likely than not to exceed the minimal amount. Gerbia v. Wal-Mart Stores, Inc.,

233 F.3d 880, 883 (5th Circuit 2000) (it was “facially apparent” that petition in slip and fall case

satisfied amount in controversy requirement).

8.      Copies of all pleadings, process, orders, and other filings in the state court suit are attached

to this notice as required by 28 U.S.C. §1446(a). See Exhibits “1” through “7”.

9.      Venue is proper in this district under 28 U.S.C. §1441(a) because the state court where the

suit has been pending is located in this district.

10.      Defendant will promptly file a copy of this Notice of Removal with the clerk of the state

court where the suit has been pending. See Exhibit “8”

                                           C. Jury Demand

11.     Defendant demands a trial by jury.

                                            D. Conclusion

12.     Removal of this action is proper under 28 U.S.C. § 1441, since it is a civil action brought

in state court over which this Court has original jurisdiction under 28 U.S.C. § 1332 because

Plaintiff and Defendant are diverse in citizenship.

13.     For these reasons, Defendant asks the court to remove the suit to the United States District

Court for the Northern District of Texas, Dallas Division.




  Defendant’s Notice of Removal                                                              Page 3 of 4
    Case 3:21-cv-01633-G Document 1 Filed 07/14/21                 Page 4 of 30 PageID 4



                                                       Respectfully submitted,

                                                      DORSETT, JOHNSON & SWIFT, LLP


                                                      By: ______________________________
                                                      C. Robert Dorsett
                                                      Attorney-in-Charge
                                                      Federal Bar No. 626099
                                                      State Bar No. 24029524
                                                     Jessica A. Putonti
                                                     State Bar No. 24041295
                                                      Douglas M. Walla
                                                      State Bar No. 20759900
                                                      3503 Wild Cherry Dr., Bldg 6
                                                      Austin, Texas 78738
                                                      Telephone: (512) 600-4365
                                                      Facsimile: (512) 266-3655
                                                      E-mail: eservice@dorsettjohnson.com
                                                     ATTORNEYS FOR DEFENDANT

                                 CERTIFICATE OF SERVICE


       I, the undersigned, hereby certify that I am a member of the firm of Dorsett Johnson & Swift,
LLP, attorneys for the Defendant herein, and that I have provided a copy of the foregoing to all
counsel of record as reflected below this 14th day of July 2021.

Via Electronic Case Filing and
Electronic mail
Mackenzie B. Linyard
Rad Law Firm
8001 LBJ Fwy, Suite 300
Dallas, Texas 75251
972-661-1111
mlinyard@radlawfirm.com
efileML@radlawfirm.com
Attorneys for Plaintiff




                                                     _______________________________
                                                     C. Robert Dorsett, Jr.



 Defendant’s Notice of Removal                                                            Page 4 of 4
Case 3:21-cv-01633-G Document 1 Filed 07/14/21   Page 5 of 30 PageID 5




                    EXHIBIT “1”
     Case 3:21-cv-01633-G Document 1 Filed 07/14/21               Page 6 of 30 PageID 6



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

PRISCILLA COLEMAN                            §
     Plaintiff,                              §
                                             §
v.                                           §         Cause of Action No. ______________
                                             §
FIESTA MART, LLC,                            §
     Defendant.                              §

                              INDEX OF DOCUMENTS FILED

       As required under Local Rule 81, the following is a list of the documents being filed with

the Fiesta Mart, L.L.C.’s (“Fiesta”) Notice of Removal in this action:

          Exhibit                                 Description

            1.       Index of Documents Filed

            2.       Docket Sheet for Cause No. DC-21-06366; Priscilla Coleman v
                     Fiesta Mart, LLC; In the 44th District Court of Dallas County, Texas
            3.       Plaintiff’s Original Petition, filed May 19, 2021

            4.       Executed Citation for Fiesta Mart, LLC

            5.       Defendant Fiesta Mart LLC’s Original Answer, filed July 13, 2021

            6.       Status Conference Order

            7.       List of Counsel of Record

            8.       Notice of Removal in State Court

            9.       Affidavit of Michael Saltzstein
Case 3:21-cv-01633-G Document 1 Filed 07/14/21   Page 7 of 30 PageID 7




                    EXHIBIT “2”
7/14/2021                                                                 re:SearchTX - PRISCILLA COLEMAN vs. FIESTA MART, LLC DC-21-06366
                                                Case 3:21-cv-01633-G Document 1 Filed 07/14/21                         Page 8 of 30 PageID 8
              https://research.txcourts.gov/CourtRecordsSearch/ViewCasePrint/614a8659866f5527be77b00d659133e1

              Case Information
              PRISCILLA COLEMAN vs. FIESTA MART, LLC
              DC-21-06366
              Location
              Dallas County - District Court
              Case Category
              Civil - Other Civil
              Case Type
              Other Property
              Case Filed Date
              5/19/2021

              Judge
              WYSOCKI, ASHLEY

              Case Status
              Open (OPEN)



              Parties           2


               Type                                 Name                                            Attorneys

               Plaintiff                            PRISCILLA COLEMAN                               MACKENZIE B LINYARD

               Defendant                            FIESTA MART, LLC                                C ROBERT DORSETT JR


              Hearings               2


               Date/Time                            Hearing Type                    Judge                          Location                  Result

               7/16/2021 09:00 AM                   Status Conference               WYSOCKI, ASHLEY

               7/16/2021 09:00 AM                   Status Conference               WYSOCKI, ASHLEY


              Events            7


               Date                 Event           Type                            Comments                       Documents

               5/19/2021            Filing          NCF-C                                                          No Documents      
               5/19/2021            Filing          Original Petition                                              ORIGINAL PETITION.pdf

               5/19/2021            Filing          Issue Citation                                                 ISSUE CITATION - FIESTA MART, LLC.pdf

               5/25/2021            Filing          Order - Status Conference                                      ORDER - STATUS CONFERENCE.pdf

               5/26/2021            Filing          Return Of Service               EXECUTED CITATION -            EXECUTED CITATION - FIESTA MART, LLC.pdf
                                                                                    FIESTA MART, LLC

               7/13/2021            Filing          Original Answer - General                                      ORIGINAL ANSWER - FIESTA MART, LLC.pdf
                                                    Denial

               7/16/2021            Hearing         Status Conference               -                              -


               © 2021 Tyler Technologies, Inc. | All Rights Reserved
               Version: 2021.5.0.30




https://research.txcourts.gov/CourtRecordsSearch/#/casePrintView/614a8659866f5527be77b00d659133e1                                                             1/1
Case 3:21-cv-01633-G Document 1 Filed 07/14/21   Page 9 of 30 PageID 9




                    EXHIBIT “3”
                                                                                                                                 FILED
                                                                                                                     5/19/2021 10:57 AM
                                                                                                                          FELICIA PITRE
1         Case 3:21-cv-01633-G Document 1 Filed 07/14/21
    CIT ESERVE                                                                      Page 10 of 30 PageID 10            DISTRICT CLERK
                                                                                                                    DALLAS 00., TEXAS
                                                                                                                    Angie Avina DEPUTY

                                                             DC-21-06366
                                              CAUSE No.

         PRISCILLA COLEMAN,                                   §               IN THE DISTRICT COURT
         PLAINTIFF,                                           §
                                                              §             44th
        V.                                                    §                     JUDICIAL DISTRICT
                                                              §
         FIESTA MART, LLC,                                    §
         DEFENDANT.                                           §               DALLAS COUNTY, TEXAS


                                          PLAINTIFF’S ORIGINAL PETITION


       TO THE HONORABLE JUDGE OF SAID COURT:

                NOW COMES, PRISCILLA COLEMAN, Plaintiff, complaining of and against Fiesta

       Mart,   LLC, Defendant,         and for cause   of action would respectfully Show the following:

                                        I. DISCOVERY CONTROL PLAN LEVEL

                1.01     Pursuant to Rule 190.3 of the Texas Rules of              Civil Procedure, this   case will be

       governed according to Discovery Control Plan, Level             1.


                1.02     Plaintiff seeks monetary relief no greater than $250,000.

                                          II. PARTIES, JURISDICTION. AND VENUE

                2.01     Plaintiff is an individual residing in Dallas County, Texas.

                2.02     Defendant is the owner/operator and has exclusive control of the premises, located

       at 5334 Ross    Ave Dallas, TX 75206. Defendant is a Texas limited liability company and can be

       served with process by serving its registered agent,          CT     Corporation System, 1999 Bryan Street,

        Suite 900, Dallas,   TX    75201-3136.

                2.03     This Court has jurisdiction over the parties to and subject matter of these claims

       because the amount in controversy is within the jurisdictional limits of this Court and venue is




       PLAINTIFF’S ORIGINAL PETITION                                                                             PAGE   1
   Case 3:21-cv-01633-G Document 1 Filed 07/14/21                        Page 11 of 30 PageID 11



proper because all or a substantial part of the events or omissions giving rise to the claims herein

occurred in Dallas County, Texas.

                                       III. STATEMENT OF FACTS

         3.01        On or about September 22, 2020, Plaintiff was injured, While on Defendant’s

premises located at 5334 Ross Ave Dallas,         TX 75206 (the “Premises”). At the time of Plaintiff’s

injury, the Premises were being used for the purpose of a grocery store. The business operated by

Defendant on the premises was known as Fiesta Mart.

         3.02        Defendant was in control of the Premises on which Plaintiffs injuries occurred. At

the time the injuries occurred, Defendant was the owner          of the Premises or leasing the Premises

and had the exclusive right to control the property on which Plaintiff was injured.

         3.03        Plaintiff was an invitee at the time the injury occurred. Plaintiff went onto

Defendant’s premises for the mutual beneﬁt of herself and Defendant, and at the implied invitation

of the Defendant.

         3.04        Plaintiff was injured when, while walking on Defendant’s premises, she slipped on

wet paint on the ﬂoor outside of the store and fell. Plaintiff suffered serious injuries as a result of

this incident as complained of herein.

                        IV. CAUSE OF ACTION FOR PREMISES LIABILITY

         4.01        At all material times, Plaintiff was   an invitee   of Defendant as she was on the

Premises for the purpose of purchasing merchandise from Defendant at Defendant’s implied

invitation.     At   the time   of the incident, there existed on the Premises a dangerous condition of

which Defendant knew or should have known. Such dangerous condition posed an unreasonable

risk of harm but Defendant failed to exercise reasonable care to eliminate the risk. Such failure by

Defendant proximately caused Plaintiff to suffer injuries.




PLAINTIFF’S ORIGINAL PETITION                                                                     PAGE 2
   Case 3:21-cv-01633-G Document 1 Filed 07/14/21                   Page 12 of 30 PageID 12



                                            V. DAMAGES

         5.01     As a proximate result of Defendant’s negligence, Plaintiff suffered severe

physical injuries. As a result of her injuries, Plaintiff has suffered the following damages:

                           a.    Physical pain and suffering in the past and ﬁlture;

                           b.    Physical impairment in the past and future; and

                           c.    Medical expenses in the past and future.


         WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendant be cited to

appear and answer, and that on ﬁnal trial she has judgment against Defendant in a sum in excess

of the minimum jurisdictional limits of the Court; prejudgment and post-judgment interest as

provided by law; costs of suit; and such other and further relief to which Plaintiff may be justly

entitled.

                                                Respectfully submitted,
                                                RAD LAW FIRM

                                            BY: /s/Mackenzie Linvard
                                               MACKENZIE B. LINYARD
                                                State Bar No. 24083399
                                                8001 LBJ Fwy, Suite 300
                                                Dallas, Texas 75251
                                                Phone (972) 661-1111
                                                Fax (972) 661-3537
                                                E-Mail: mlinvard@radlawﬁrm.com
                                                E-File: eﬁleML@radlawﬁrm.com
                                                ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL PETITION                                                                   PAGE 3
Case 3:21-cv-01633-G Document 1 Filed 07/14/21   Page 13 of 30 PageID 13




                     EXHIBIT “4”
                                                                                                                                                             FILED
                                                                                                                                                 5/26/2021 12:50 PM
                                                                                                                                                      FELICIA PITRE
                       Case 3:21-cv-01633-G Document 1 Filed 07/14/21                           Page 14 of 30 PageID 14                             DISTRICT CLERK
                                                                                                                                                 DALLAS 00., TEXAS
                                                                                                                                          Irasema Sutherland DEPUTY




FORM NO.           353-3 -
               CITATION                                                                                                      ESERVE
THE STATE OF TEXAS
                                                                                                                           CITATION

 To:    FIESTA MART, LLC
        BY SERVING THROUGH ITS REGISTERED AGENT CT CORPORATION SYSTEM                                                     DC-21-06366
        1999 BRYAN STREET
        DALLAS TX 75201
                                                                                                                      PRISCILLA COLEMAN
GREETINGS:                                                                                                                      Vs.
You have been sued. You may employ an attorney. If you or your attorney do not ﬁle a written                           FIESTA MART, LLC
Answer with the clerk who issued this citation by lO o'clock a.m. of the Monday next following the
expiration of twenty days aﬁer you were served this citation and petition, a default judgment may be taken
against you. In addition to ﬁling a written answer with the clerk, you may be required to make initial
                                                                                                                         ISSUED THIS
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days        24th day of May, 2021
aﬁer you ﬁle your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be
addressed to the clerk of the 44th District Court at 600 Commerce Street, Ste. 101, Dallas, Texas 75202.
                                                                                                                        FELICIA PITRE
Said Plaintiff being PRISCILLA COLEMAN                                                                                Clerk District Courts,
                                                                                                                      Dallas County, Texas
Filed in said Court 19th day of May, 2021 against

FIESTA MART, LLC                                                                                                By: CARLENIA BOULIGNY, Deputy

For Suit, said suit being numbered DC-21-06366, the nature of which demand is as follows:                             Attorney for Plaintiff
Suit on PROPERTY etc. as shown on said petition, a copy of which accompanies this citation.       If this          MACKENZIE B LINYARD
citation is not served, it shall be returned unexecuted.                                                               RAD LAW FIRM PC
                                                                                                                  8001 LBJ FREEWAY STE 300
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                          DALLAS TX 75251
Given under my hand and the Seal of said Court at ofﬁce this 24th day of May, 2021.                                       972-661-1111
                                                                                                                    eﬁleML@radlawfirm.com
A'ITEST: FELICIA PITRE, Clerk of the Disu'ict Courts of Dallas, County, Texas                                        DALLAS COUNTY
                                                                                                                      SERVICE FEES

                         By
                            4m“, p
                                CARLENIA BOULIGNY
                                                 ﬂaw                   ,Deputy
                                                                                  Ea
                                                                                       ”‘3
                                                                                  «Emily
                                                                                          ‘5;
                                                                                                                          NOT PAID
                                Case 3:21-cv-01633-G Document 1 Filed 07/14/21                                             Page 15 of 30 PageID 15



                                                                              OFFICER'S RETURN
         Case No.   :   DC—21-06366
         Court No.44th District Court
         Style: PRISCILLA COLEMAN
         Vs.
         FIESTA MART, LLC

         Came to hand on the              2:;     day of         I        i             ,20        ‘                        1              o'clock         P     .M. Executed at
                                                                                   M2
                                                                     If


”'57
       KIWI-9W
             (mmit/m       gr
                              day of
                                                withinthe
                                                    mCounty
                                                                              Qéfw
                                                                              of
                                                                                                  ,20 El
                                                                                                                           at   235‘
                                                                                                                                 ,
                                                                                                                                                       o'clock    g    .M. on the

                                                                                                                                          by delivering to the within named



         Each in person, a true copy of this Citation together with the accompanying copy of this pleading, having ﬁrst endorsed on same date of delivery.
         The distance actually traveled by me in serving such process was            miles and my fees are as follows: To certify which witness    hand.
                                                                                                                                                my
                                      .    .  .
                             For servmg Citatlon      $ :25 .
                                                               so
                                                                                              S   -
                                                                                                                                     ._                                /99’
                                                                                                                                                                       ﬁt). /0/3//?08?~
                             For mileage            $ .,-———                      of          Q                                                   T?
                             For Notary             $   /"                         by             gig?
                                                                                                    [X
                                                                                                                            County,


                                                        (Must be veriﬁed if served outside the         ﬁg of Texas.)
         Signed and sworn to by the said
                                                             '
                                                                                  before me this           25          day of                                         , 20   ﬂ      ,

         To certify which witness my hand and seal of ofﬁce.
                                                                                                           W4!         ,                      .    .
                                                                                                                                                        WW
                                                                                         NotaM                                        [2 3a a é                     County    73
                                                                                                                    “mm,”             JACQUELINE BENDON CEHVANTEZ
                                                                                                                 .3mg)!-
                                                                                                                   o.-' £10695
                                                                                                                         “.6                State of Texas
                                                                                                                         913 Notary Public.
                                                                                                                Ill:



                                                                                                                              Comm. Expires 08-13—2024
                                                                                                                 12’6“",3‘5
                                                                                                                  ”m,ﬁfm\\‘     Notary ID 132623008
       Case 3:21-cv-01633-G Document 1 Filed 07/14/21              Page 16 of 30 PageID 16
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 53833891
Status as of 5/27/2021 2:08 PM CST

Case Contacts

Name                BarNumber   Email                    TimestampSubmitted      Status
Mackenzie Linyard   24083399    efileML@radlawfirm.com   5/26/2021 12:50:41 PM   SENT
Case 3:21-cv-01633-G Document 1 Filed 07/14/21   Page 17 of 30 PageID 17




                     EXHIBIT “5”
                                                                                                               FILED
                                                                                                   7/13/2021 1:52 PM
                                                                                                      FELICIA PITRE
      Case 3:21-cv-01633-G Document 1 Filed 07/14/21              Page 18 of 30 PageID       18 DISTRICT CLERK
                                                                                                DALLAS CO., TEXAS
                                                                                             Marissa Gomez DEPUTY


                                   CAUSE NO: DC-21-06366

PRISCILLA COLEMAN                                 §           IN THE DISTRICT COURT
        Plaintiff,                                §
                                                  §
vs.                                               §
                                                  §           44TH JUDICIAL DISTRICT
                                                  §
FIESTA MART, LLC                                  §
       Defendant                                  §          DALLAS COUNTY, TEXAS

               DEFENDANT FIESTA MART, LLC’S ORIGINAL ANSWER
                        AND AFFIRMATIVE DEFENSES

         NOW COMES Defendant, Fiesta Mart, LLC (“Defendant” herein), and files its Original

Answer and Affirmative Defenses to Plaintiff’s Original Petition (“Petition”) as follows:

                                      GENERAL DENIAL

         1.    Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies all of the material allegations contained in the Petition and demands strict proof thereof in

accordance with the laws of the State of Texas.

                                 AFFIRMATIVE DEFENSES

         2.    Pleading further, and without waiver of the foregoing, Defendant denies that

Plaintiff’s injuries and damages, if any, proximately resulted from any act or omission on the part

of this Defendant.

         3.    Pleading further, and without waiver of the foregoing, Defendant respectfully

alleges that Plaintiff’s recovery of medical expenses must be limited to costs actually paid or

incurred by Plaintiff pursuant to TEX. CIV. PRAC. & REM. CODE ANN. § 41.0105.

         4.    Pleading further, and without waiver of the foregoing, Defendant respectfully

alleges that Plaintiff’s recovery of economic and non-economic damages be limited pursuant to

TEX. CIV. PRAC. & REM. CODE ANN. § 41.001, et. seq.




Defendant Fiesta Mart, LLC’s Original Answer                                             Page 1 of 3
   Case 3:21-cv-01633-G Document 1 Filed 07/14/21                 Page 19 of 30 PageID 19



       5.      Pleading further, and without waiver of the foregoing, Plaintiff’s injuries, and

damages, if any, resulted from new and independent causes unrelated to any conduct of Defendant.

                                           JURY DEMAND

       6.      Defendant demands a trial by jury and submits the appropriate fee.

                                        REQUEST FOR RELIEF

       WHEREFORE, Defendant respectfully requests that:

        (1)    Plaintiff take nothing by this suit; and

        (2)    Defendant recovers such other and further relief, both at law and in equity, to which

               it is justly entitled.



                                                      Respectfully submitted,

                                                      DORSETT, JOHNSON & SWIFT, LLP


                                                      _______________________________
                                                      C. Robert Dorsett, Jr.
                                                      State Bar No. 24029524
                                                      Jessica A. Putonti
                                                      State Bar No. 24041295
                                                      Douglas M. Walla
                                                      State Bar No. 20759900
                                                      3503 Wild Cherry Dr., Bldg. 6
                                                      Austin, Texas 78738
                                                      Telephone:     (512) 600-4365
                                                      Facsimile:     (512) 266-3655
                                                      E-mail: eservice@dorsettjohnson.com
                                                      ATTORNEYS FOR DEFENDANT




Defendant Fiesta Mart, LLC’s Original Answer                                             Page 2 of 3
   Case 3:21-cv-01633-G Document 1 Filed 07/14/21              Page 20 of 30 PageID 20



                                CERTIFICATE OF SERVICE

        Pursuant to Texas Rules of Civil Procedure 21 and 21a, a true and correct copy of the
foregoing has been served upon all counsel of record, via ProDoc E-Service and Electronic Mail,
on this the 13th day of July 2021:

Mackenzie B. Linyard
Rad Law Firm
8001 LBJ Fwy, Suite 300
Dallas, Texas 75251
972-661-1111
mlinyard@radlawfirm.com
efileML@radlawfirm.com
Attorneys for Plaintiff


                                                   ______________________
                                                   C. Robert Dorsett, Jr.




Defendant Fiesta Mart, LLC’s Original Answer                                        Page 3 of 3
       Case 3:21-cv-01633-G Document 1 Filed 07/14/21             Page 21 of 30 PageID 21
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Michaela Drinkwater on behalf of C. Dorsett, Jr.
Bar No. 24029524
mdrinkwater@dorsettjohnson.com
Envelope ID: 55300948
Status as of 7/13/2021 2:01 PM CST

Case Contacts

Name                BarNumber Email                          TimestampSubmitted Status

Mackenzie Linyard   24083399   efileML@radlawfirm.com        7/13/2021 1:52:17 PM   SENT

Douglas Walla                  dwalla@dorsettjohnson.com     7/13/2021 1:52:17 PM   SENT

Dorsett Dorsett                eservice@dorsettjohnson.com   7/13/2021 1:52:17 PM   SENT

Jessica Putonti                jputonti@dorsettjohnson.com   7/13/2021 1:52:17 PM   SENT
Case 3:21-cv-01633-G Document 1 Filed 07/14/21   Page 22 of 30 PageID 22




                     EXHIBIT “6”
     Case 3:21-cv-01633-G Document 1 Filed 07/14/21                       Page 23 of 30 PageID 23




                                           CAUSE NO. DC-21-O6366

PRISCILLA COLEMAN;                                      §                   IN THE DISTRICT COURT
                                 I



                                                             I




        P1aintiff(s),                                   g
                        I




v.                                                      g                  DALLAS COUNTY, TEXAS
                                                                                    l
                                                                 I




FIESTA MART, V'LLCVJ,                                   g                                        V




                            '



                                                                            44TH JUDICIAL DISTRICT
                                                                     '-



        Defendantgs).                                   g.


                                       STATUS CONFERENCE ORDER


        Please be advised that the above-referenced matter is hereby set for a status


conference/diSmisSal hearing at:

        9:00 a.m:. on           July   16, 2021

        Failure to appear at this hearing may result. in the dismissal of this matterfor want of

prosecution pursuant to Texas Rules of Civil Procedure 165a and the Court’s inherent power.

        Signed this 25‘hday of May, 2021.


                                                                          W         W
                                                  '


                                                                                            s=




                                                         ﬁg
                                                      JUDGE PRESIDING V
Case 3:21-cv-01633-G Document 1 Filed 07/14/21   Page 24 of 30 PageID 24




                     EXHIBIT “7”
     Case 3:21-cv-01633-G Document 1 Filed 07/14/21      Page 25 of 30 PageID 25



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

PRISCILLA COLEMAN                       §
     Plaintiff,                         §
                                        §
v.                                      §    Cause of Action No. ______________
                                        §
FIESTA MART, LLC,                       §
     Defendant.                         §

                              LIST OF COUNSEL OF RECORD



              Party and Party Type                   Attorney(s)

         Priscilla Coleman, Plaintiff   Mackenzie B. Linyard
                                        Rad Law Firm
                                        8001 LBJ Fwy, Suite 300
                                        Dallas, Texas 75251
                                        972-661-1111
                                        mlinyard@radlawfirm.com
                                        efileML@radlawfirm.com

         Fiesta Mart, LLC, Defendant    C. Robert Dorsett, Jr.
                                        State Bar No. 24029524
                                        Jessica A. Putonti
                                        State Bar No. 24041295
                                        Douglas M. Walla
                                        State Bar No. 20759900
                                        3503 Wild Cherry Dr., Bldg. 6
                                        Austin, Texas 78738
                                        Telephone: (512) 600-4365
                                        Facsimile: (512) 266-3655
                                        E-mail: eservice@dorsettjohnson.com
Case 3:21-cv-01633-G Document 1 Filed 07/14/21   Page 26 of 30 PageID 26




                     EXHIBIT “8”
      Case 3:21-cv-01633-G Document 1 Filed 07/14/21                    Page 27 of 30 PageID 27



                                        CAUSE NO: DC-21-06366

PRISCILLA COLEMAN                                     §             IN THE DISTRICT COURT
        Plaintiff,                                    §
                                                      §
vs.                                                   §
                                                      §              44TH JUDICIAL DISTRICT
                                                      §
FIESTA MART, LLC                                      §
       Defendant                                      §             DALLAS COUNTY, TEXAS

             DEFENDANT’S NOTICE OF FILING OF NOTICE OF REMOVAL

         On July 14th 2021, Defendant Fiesta Mart, LLC filed a Notice of Removal (attached herein

as Exhibit A) in the Office of the Clerk of the United States District Court for the Northern District

of Texas, Dallas Division.


                                                             Respectfully submitted,

                                                             DORSETT, JOHNSON & SWIFT, LLP


                                                             _______________________________
                                                             C. Robert Dorsett, Jr.
                                                             State Bar No. 24029524
                                                             Jessica A. Putonti
                                                             State Bar No. 24041295
                                                             Douglas M. Walla
                                                             State Bar No. 20759900
                                                             3503 Wild Cherry Dr., Bldg. 6
                                                             Austin, Texas 78738
                                                             Telephone:     (512) 600-4365
                                                             Facsimile:     (512) 266-3655
                                                             E-mail: eservice@dorsettjohnson.com
                                                             ATTORNEYS FOR DEFENDANT




Defendant’s Notice of Filing of Notice of Removal   Page 1
   Case 3:21-cv-01633-G Document 1 Filed 07/14/21                     Page 28 of 30 PageID 28



                                     CERTIFICATE OF SERVICE

        Pursuant to Texas Rules of Civil Procedure 21 and 21a, a true and correct copy of the
foregoing has been served upon all counsel of record, via ProDoc E-Service and Electronic Mail,
on this the 14th day of July 2021:

Mackenzie B. Linyard
Rad Law Firm
8001 LBJ Fwy, Suite 300
Dallas, Texas 75251
972-661-1111
mlinyard@radlawfirm.com
efileML@radlawfirm.com
Attorneys for Plaintiff


                                                             ______________________
                                                             C. Robert Dorsett, Jr.




Defendant’s Notice of Filing of Notice of Removal   Page 2
Case 3:21-cv-01633-G Document 1 Filed 07/14/21   Page 29 of 30 PageID 29




                     EXHIBIT “9”
Case 3:21-cv-01633-G Document 1 Filed 07/14/21   Page 30 of 30 PageID 30
